           Case 1:04-cr-00283-PGG Document 357 Filed 07/13/21 Page 1 of 1

                          ZEMAN & WOMBLE, LLP
  BENJAMIN ZEMAN                                                                P (718) 514 - 9100
  20 VESEY STREET, SUITE 400                                                    F (917) 210 - 3700
  NEW YORK, NY 10007                                                  ZEMAN@ZEMANWOMBLELAW.COM
                                    WWW.ZEMANWOMBLELAW.COM




                                                                          July 13, 2021
  By ECF

  The Honorable Paul G. Gardephe
  United States District Judge
  Southern District of New York
  40 Foley Square
  New York, N.Y. 10007

                 Re: United States v. Angel Lopez, 04 Cr. 283 (PGG)

  Dear Judge Gardephe,

          I write to most respectfully request an adjournment of the Violation of Supervised
  Release (VOSR) hearing, which is presently scheduled for July 16, 2021 at 12:00 pm. This
  request is submitted with the consent of the Government.

          Following the July 9, 2021 telephone conference that we had with the Government and
  Your Honor’s chambers I had the opportunity to speak with Mr. Lopez this morning. He
  indicated that he would prefer that this proceeding be held remotely. We are prepared to
  proceed remotely whenever is most convenient for the Court.

          Thank you in advance for your careful consideration.

MEMO ENDORSED                                                Kindest Regards,

The VOSR hearing, currently scheduled for July 16,
2021, is adjourned to July 27, 2021 at 12:00 p.m.
With Defendant's consent, the hearing will take place
                                                             __________________
by telephone.
                                                             Benjamin Zeman
                                                             Counsel for Angel Lopez

  cc: AUSA David Robles




July 14, 2021
